Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4 and 5 are objected to because of the following informalities:  The claims should end with a period (.).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 contains the trademark/trade name Sedra Honey.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe honey and, accordingly, the identification/description is indefinite.
Claim 2-7 recites the limitation “Composition according to the protection element number (1)” or “Composition according to the protection elements of component (A):” in line one of claims 2, 3, 4, 5, 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 does not state or limit any part of the claim as a “protection element” and does not contain a component (A). Claim 1 appears to contain component (a) and appropriate correction is recommended. Claims 2-7 appear to depend from claim 1, but are written in such a way that it is unclear as to the applicant’s intentions especially when using the terminology “Composition according to the protection element number (1).”
Claims 2-5 are indefinite because they use of transitional phrase “consist of” but refer to only one element from “protection element number (1).”  It is unclear if the use of “consist of” in this context is intended to limit claims 2-5 to only one ingredient.  
Claim 6 recites “where component (a) is the incubator” and there is no “incubator” limitation in any preceding claim and is thus indefinite for lack of antecedent basis.  Claim 6 is also indefinite because the phrase “without any changes on its properties” is unclear.  Claim 6 
Claim 8 is indefinite because the structural limitations of “they are directly eaten” is unclear.  Claim 8 is drawn to intended administration uses of the composition rather than clear structural limitations to the composition.  Thus, it is unclear how claim 8 is meant to limit the claimed composition.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite organic Sedra honey, black seed, linseed and nutmeg. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception. Because the claim states the nature based products organic Sedra honey, black seed, linseed and nutmeg the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart.
The claims only recite the natural occurring seeds and organic material produced by honey bees in specific amounts and mixed together. There is no evidence that mixing these 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the only additional element to examine is the admixing of the nature-based components together. This does not integrate the judicial exceptions into a practical application because doing so would incorporate them into a physical manifestation such as implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b). Mixing these components together is merely combining nature-based products and claiming them as a single composition. Claiming the composition as the seeds being crushed into a fine powder and being mixed into the honey or wherein it is eaten also does not integrate the exceptions into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the addition of an intended does not impart any added benefit to the compounds or integrate the composition into a practical application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eteraf-Oskouei (from IDS - Traditional and Modern Uses of Natural Honey in Human Diseases: A Review, Iran J Basic Med Sci, 2013 Jun; 16(6): 731-742), Shakeri (Gastrointestinal effects of Nigella sativa and its main constituent, thymoquinone: a review, Avicenna J Phytomed, 2016 Jan-Feb; 6(1): 9-20), .
Eteraf-Oskouei teaches that honey is a boon to those with weak digestion and that “oral administration of honey to treat and protect against gastrointestinal infection such as gastritis, duodenitis and gastric ulceration caused by bacteria and rotavirus has been reported (66-70)” and “Diarrhea and gastroenteritis are found to resolve quickly with honey (32, 67, 73). At 5% (v/v) concentration, honey decreased the duration of diarrhea in cases of bacterial gastroenteritis as compared to group using sugar in replacement fluid” (see Gastrointestinal tract diseases, page 735).
Eteraf-Oskouei does not specifically teach the composition containing black seed, nutmeg or linseeds being crushed and combined with the honey or in the specific percentages claimed in the instant invention.
 Shakeri teaches that Nigella sativa (N. sativa) (Ranunculacea) has several therapeutic effects which are attributed to its constituents like nigellicine, nigellidine, thymoquinone, dithymoquinone, thymol and carvacrol. Several different therapeutic properties such as reliving infections, and gastrointestinal problems, have been described for the seeds of N. sativa and its oil.  
Everyday Health teaches that ground flaxseeds can add tremendous benefits to your digestive health if you include them in your diet and that they are soluble fiber which helps with your digestive process and contain oils, micronutrients, minerals, vitamins, and Omega-3’s which contribute to digestive regularity by lubricating your system (see first paragraph).

NDTV teaches “nutmeg contains essential oils which have a carminative effect on our system. So if you are suffering from digestive issues such as diarrhea, constipation, bloating or gas, a home remedy is to grate a pinch of nutmeg in your soups and stews, and have it. It will help in the secretion of digestive enzymes, bringing about relief, whereas the fiber content in nutmeg will help in bowel movement. It also helps in removing excessive gas from the system” (see page 4).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to combine the teachings of Eteraf-Oskouei, Shakeri, Everyday Health and NDTV in order to create a composition comprising organic honey, linseed, flaxseed and nutmeg in order to treat digestive problems because each component is already known in the art for doing so.  It is prima facie obvious to combine equivalents known for the same purpose. The adjustment of particular conventional working conditions (i.e. determining the suitable amounts of the active ingredients) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 
It would further have been obvious to use organic honey because this would allow for ingredients that would also exclude pesticides which can be toxic to the body. 
It would further have been obvious to crush the seeds into a fine powder before adding them to the honey because the fibrous content is better utilized in this manner as taught by Everyday Health.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






JACOB A BOECKELMANExaminer, Art Unit 1655                                      

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655